DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2 are objected to because of the following informalities:  In line 11 of claim 1, “the second direction” should be - - a second direction - - and in line 13 of claim 1, “the first direction” should be  - - a first direction - - to preclude ambiguity.  In line 3 of claim 2, “a second direction” should be - - the second direction - - and in lines 2-3 of claim 2, “a first direction” should be  - - the first direction - - to preclude ambiguity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the ultimate line of claim 7 “an edge” is indefinite because it is unclear as to whether “edges” in line 11 of claim 1 are referenced or a different edge.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over OOISHI ( US 2011/0187965 ) in view of Nagami et al (US 2010/0202119).

As per claim 1 OOISHI discloses: A flexible printed circuit, comprising: a circuit bonding region 16b, 17b & 14 { figure 5A }; a flat and straight region { figure 5A-5C }; and a bent region { figure 5A-5C }, arranged between the circuit bonding region 16b, 17b & 14 { figure 5A } and the flat and straight region { figure 5A-5C }; wherein the bent region { figure 5A-5C } has an opening structure; wherein the opening structure comprises a plurality of first opening structures 15C; third opening structures 15C { [0099] However, each of the holes 15a, 15b, and 6a and slits 15c may have an arbitrary shape and the number of the holes and slits may be arbitrary determined, within the design limitation. } ; and the plurality of third opening structures 15C extend along a first direction from the bent region { figure 5A-5C } into the circuit bonding region 16b, 17b & 14 { figure 5A }.

Regarding claim 1 OOISHI is silent as to:  wherein the opening structure comprises at least one second opening structure group; each of the at least one second opening structure group comprises two second opening structures; and the two second opening structures in the each second opening structure group are oppositely disposed at edges of the bent region in a second direction.  With respect to claim 1 Nagami et al depicts in figures 9a & 9b and discloses: wherein the opening structure comprises at least one second opening structure group; each of the at least one second opening structure group comprises two second opening structures 14 & 17; and the two second opening structures 14 & 17 in the each second opening structure group are oppositely disposed at edges of the bent region in a second direction.  

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the flexible printed circuit board of OOISHI with two second opening structures oppositely disposed at edges of the bent region in a second direction as taught by Nagami et al  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a flexible printed circuit board with two second opening structures oppositely disposed at edges of the bent region in the second direction so that
[0060] the FPC connected to the connector can be prevented from being wrongly pulled out therefrom, and at the same time the FPC can be prevented from having an excessive force exerted thereon in the inserting direction thereof, preventing the connector from being damaged. Besides, the FPC can be prevented from being twisted.

As per claim 2 OOISHI discloses:  The flexible printed circuit according to claim 1, wherein the circuit bonding region 16b, 17b & 14 { figure 5A }, the bent region { figure 5A-5C } and the flat and straight region { figure 5A-5C } are arranged along the first direction, and extend along the second direction; wherein the first direction and the second direction are different.

As per claim 3 OOISHI discloses:   The flexible printed circuit according to claim 2, wherein the opening structure comprises a plurality of first opening structures 15C; and orthographic projections { Note: “orthographic projections” are not set forth with enough specificity to overcome OOISHI } of the plurality of first opening structures 15C on the flexible printed circuit are in the bent region { figure 5A-5C }.

As per claim 4 OOISHI discloses:   The flexible printed circuit according to claim 3, wherein the plurality of first opening structures 15C are arranged in an array, or the plurality of first opening structures 15C are arranged in a straight line along the second direction. region { figure 5B-5C }.

As per claim 7 OOISHI discloses:  The flexible printed circuit according to claim 2, wherein the opening structure comprises a plurality of fourth opening structures { [0099] However, each of the holes 15a, 15b, and 6a and slits 15c may have an arbitrary shape and the number of the holes and slits may be arbitrary determined, within the design limitation. }; and the plurality of fourth opening structures extend along the first direction from the bent region { figure 5A-5C } to an edge, which deviates from the bent region { figure 5A-5C }, of the circuit bonding region 16b, 17b & 14 { figure 5A }.

As per claim 13 OOISHI discloses:   A flexible apparatus, comprising: the flexible printed circuit according to claim 1. { figure 5A-5C }

As per claim 16 OOISHI discloses:   The flexible apparatus according to claim 13, wherein the flexible target substrate further comprises: a display region and a [0094] Next, a fifth exemplary embodiment of this invention is described. FIG. 5A is a cross-sectional view of a liquid crystal display device according to the fifth exemplary embodiment of this invention }

Regarding claim 16 OOISHI as modified by Nagami et al is silent as to: a touch electrode.  With respect to claim 16 OOISHI as modified by Nagami et al:  Official notice is taken of the fact that touch electrodes are notoriously old and well known in the display art.  It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the display of OOISHI with a touch electrode as taught in the art.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a display with a touch electrode so as to provide a user friendly, intuitive and natural input for interaction with the display device.

As per claim 18 OOISHI discloses:   A display device, comprising: the flexible apparatus according to claim 13. { [0094] Next, a fifth exemplary embodiment of this invention is described. FIG. 5A is a cross-sectional view of a liquid crystal display device according to the fifth exemplary embodiment of this invention }

Claims 8-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over OOISHI ( US 2011/0187965 ) in view of Nagami et al (US 2010/0202119) as applied to claim 1 above, and further in view of ZHANG et al (CN 202018547).  


As per claim 8 OOISHI discloses:   The flexible printed circuit according to claim 1, wherein the flexible printed circuit comprises: a [0096] Slits 15c are formed at, at least, a part of the liquid crystal panel FPC board 15C situated in a region extended from the back surface portion to the front surface portion of the backlight unit 1 } 

As per claim 9 OOISHI discloses:   The flexible printed circuit according to claim 8, wherein the flexible printed circuit further comprises: { Note: “orthographic projections” are not set forth with enough specificity to overcome OOISHI. } and orthographic projections of the 

As per claim 10 OOISHI discloses:   The flexible printed circuit according to claim 9, wherein a thickness of the flexible printed circuit in the bent region { figure 5A-5C } is less than a thickness of the flexible printed circuit in the flat and straight region { figure 5A-5C Note: a thickness lacks specificity to distinguish over another a thickness.  Therefore, the applied prior is seen to have a thickness of the flexible printed circuit in the bent region less than a thickness in the flat and straight region. }

As per claim 11 OOISHI discloses:   The flexible printed circuit according to claim 10, wherein the circuit bonding region 16b, 17b & 14 { figure 5A }, the bent region { figure 5A-5C } and the flat and straight region { figure 5A-5C } of the flexible printed circuit; and a quantity of the bent region { figure 5A-5C } is less than a quantity of the flat and straight region { figure 5A-5C {Note: a quantity lacks specificity to distinguish over another a quantity.  Therefore, the applied prior is seen to have a quantity in the bent region less than a quantity in the flat and straight region. }

Regarding claim 8 OOISHI as modified by Nagami et al is silent as to:  a flexible circuit substrate.  Regarding claims 9 and 11 OOISHI as modified by Nagami et al is silent as to:  a line layers and orthographic projections of the line layers on the flexible printed circuit that do not overlap.  With respect to claim 8-9 and 11 ZHANG et al depicts in figure 4 and discloses: a flexible circuit substrate 401, as well as, a line layers 402a & 402b and orthographic projections of the line layers 402a & 402b on the flexible printed circuit 401 that do not overlap { figures 6 & 7 }.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the flexible printed circuit of OOISHI as modified by Nagami et al with a flexible circuit substrate, as well as, a line layers and orthographic projections of the line layers on the flexible printed circuit that do not overlap as taught by ZHANG et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a flexible printed circuit with a flexible circuit substrate, as well as, a line layers and orthographic projections of the line layers on the flexible printed circuit that do not overlap so as to provide a laminated flexible circuit having numerous layers with power, data, insulation and overall physical support.

	
Regarding claim 12 OOISHI as modified by Nagami et al is silent as to:   The flexible printed circuit according to claim 9, wherein the flexible printed circuit further comprises: ink layers arranged on sides, which deviate from the flexible circuit substrate, of the line layers.  With respect to claim 12 ZHANG et al is discloses:   The flexible printed circuit according to claim 9, wherein the flexible printed circuit further comprises: ink layers 700 arranged on sides, which deviate from the flexible circuit substrate 401, of the line layers 402a & 402b. { [0038] It should be noted that the thinner the thickness of insulating ink layer 700 replaces the cover film 40 and adhesive material 403a at a second step method reduces at 410 main flexible circuit board thickness. it not only can fit (FIG. and ) in the bending zone 410 is provided with a hollow hole 440 for use to reduce the position main flexible circuit board area of the first step, the second step also can be used alone, as shown in FIG. 8a and FIG. 8b, the kink 400 is of the main flexible circuit board 410 inside and not provided with a hollow hole; but can weaken the main flexible circuit board present after the rebound stress action. and  [0045] The insulating ink layer, can also be set in opposite to the golden finger to a side of the bending area, etc., and all of these. replacing, changing or the improved technical solution should belong to the protection scope of the utility model attached. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the flexible printed circuit of OOISHI as modified by Nagami et al with ink layers arranged on sides, which deviate from the flexible circuit substrate, of the line layers as taught by ZHANG et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to a flexible printed circuit with ink layers arranged on sides, which deviate from the flexible circuit substrate, of the line layers so as to provide a laminated flexible circuit having numerous layers with power, data, insulation and overall physical support.

Regarding claim 14 OOISHI as modified by Nagami et al is silent as to:  The flexible apparatus according to claim 13, wherein the flexible apparatus further comprises: a flexible target substrate having a substrate bonding region, and the circuit bonding region of the flexible printed circuit is electrically connected to the substrate bonding region.  With respect to claim 14 ZHANG et al depict in figures 4-7 and discloses:   The flexible apparatus according to claim 13, wherein the flexible apparatus further comprises: a flexible target substrate 401 having a substrate bonding region, and the circuit bonding region 405, 420 & 402a of the flexible printed circuit is electrically connected to the substrate bonding region.  { [0042] in the bending region of the main flexible circuit board 400 410 a total of three layers: substrate 401 + copper layer 402a} 

Regarding claim 15 OOISHI as modified by Nagami et al is silent as to:   The flexible apparatus according to claim 14, wherein the flexible target substrate further comprises: sunken structures close to two sides of the circuit bonding region of the flexible printed circuit in the second direction.
With respect to claim 15 ZHANG et al discloses:   The flexible apparatus according to claim 14, wherein the flexible target substrate 401 further comprises: sunken structures 442 & 443 close to two sides of the circuit bonding region 405 & 420 of the flexible printed circuit in the second direction.  

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the flexible apparatus of OOISHI as modified by Nagami et al with sunken structures close to two sides of the circuit bonding region of the flexible printed circuit in the second direction as taught by ZHANG et al.   The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a flexible apparatus with sunken structures close to two sides of the circuit bonding region of the flexible printed circuit in the second direction, which is well within the purview of a skilled artisan and absent an unobvious result, to aid in the design of the flexible apparatus, as well as, reduce the amount of material needed thereby making the substrate lighter.

As per claim 17 OOISHI as modified by Nagami et al and ZHANG et al discloses:   The flexible apparatus according to claim 14, wherein the flexible apparatus further comprises: a flexible target substrate 401 is arranged on a light emitting side of the flexible electroluminescent display panel; or the flexible target substrate 401 is an array substrate in the 

Regarding claim 17 OOISHI as modified by Nagami et al and ZHANG et al is silent as to: a touch electrode.  With respect to claim 17 OOISHI as modified by Nagami et al and ZHANG et al:  Official notice is taken of the fact that flexible electroluminescent display panel are notoriously old and well known in the display art. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the display of OOISHI as modified by Nagami et al and ZHANG et al with a flexible electroluminescent display panel as taught in the art.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a display with a flexible electroluminescent display panel so as to provide a display with improved image quality - better contrast, higher brightness, fuller viewing angle, a wider color range and much faster refresh rates, lower power consumption and a simpler design that enables ultra-thin, flexible, foldable and transparent displays.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd